Citation Nr: 0723026	
Decision Date: 07/27/07    Archive Date: 08/06/07	

DOCKET NO.  04-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1973 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In December 2004, the RO 
granted service connection for left ear hearing loss, and 
denied service connection for right ear hearing loss, so 
right ear hearing loss is the issue remaining for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A preponderance of the evidence on file shows that the 
veteran has right ear hearing loss for VA purposes in 
accordance with 38 C.F.R. § 3.385 (2006), and that this right 
ear hearing loss resulted from incidents of service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability, until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The following is a chronologically of the 
audiometric examinations on file.  

Enlistment examination, June 1973
Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
5
5
5
---
5
Left Ear
5
5
15
---
5



During service, March 1976 
Hertz





Right 
Ear
10
10
15
10
10
Left Ear
15
15
15
10
10

At service separation, October 1977
Hertz





Right 
Ear
25
25
30
30
30
Left Ear
20
20
20
20
25

Private audiogram, December 1981
Hertz





Right 
Ear
5
0
20
15
10
Left Ear
0
0
10
0
25

Private audiogram, May 2003
Hertz





Right 
Ear
15
20
15
15
15
Left Ear
15
15
10
25
45

VA audiogram, July 2003 (Speech Discrimination 92% Right - 
100% Left)
Hertz





Right 
Ear
---
25
25
20
25
Left Ear
---
15
20
20
35

VA audiogram, August 2004 (Speech Discrimination 98% Right - 
96% Left)
Hertz





Right 
Ear
20
25
25
20
25
Left Ear
20
20
20
25
35

There were three audiometric examinations conducted during 
service.  Those conducted at enlistment in June 1973, and 
later during service in March 1976, were entirely normal for 
VA purposes with no relevant decibel threshold for speech at 
or above 20 decibels.  

However, the audiometric examination for separation in 
October 1977 revealed that the veteran had right ear decibel 
thresholds at 2,000, 3,000, and 4,000 Hertz of 30, and with 
three relevant decibel thresholds for speech that were 
26 decibels or greater, the veteran met the criteria for an 
award of service connection for right ear hearing loss at the 
time of service separation in October 1977.  Additionally, 
the Board notes that the veteran claimed hearing loss at the 
time of service separation.

However, the private audiometric examination in December 1981 
would not have met the criteria for right ear hearing loss 
disability of 38 C.F.R. § 3.385.  Neither would the private 
audiometric examination on file for May 2003.  

However, VA audiometric examination conducted in July 2003 
showed that the veteran had just one decibel short (25) of 
the 26-decibels necessary for an award of service connection 
at three of the relevant frequencies for the right ear at 
1,000, 2,000 and 4,000 Hertz.  Additionally, that VA 
audiometric examination recorded that the veteran's right ear 
speech discrimination was 92 percent, and this speech 
discrimination score alone was sufficient for an award of 
service connection for right ear hearing loss in accordance 
with 38 C.F.R. § 3.385.  

Although the final VA audiometric examination on file from 
August 2004, again shows that the veteran has three decibel 
thresholds for right ear of 25 at 1,000, 2,000, and 
4,000 Hertz, at this time right ear speech discrimination was 
98 percent.  

Although a number of the audiometric examinations on file 
from the time of service separation in March 1976 through the 
most recent VA examination in August 2004 show a degree of 
inconsistency and/or variability, a longitudinal review of 
all audiometric examinations on file clearly reveals that the 
veteran sustained a right ear hearing loss during service 
from 1973 to 1976.  Two recent audiometric examinations on 
file have already attributed a degree of the veteran's 
tinnitus and right ear hearing loss to incidents of service 
sufficient for awards of service connection for tinnitus and 
left ear hearing loss.  

The preponderance of the objective audiometric examinations 
on file show that the veteran does meet the regulatory 
requirements for service connection for right ear hearing 
loss in accordance with 38 C.F.R. § 3.385.  He certainly had 
an objective loss of right ear hearing during service, and at 
service separation in October 1977, he met the regulatory 
requirement for an award of service connection for right ear 
hearing loss.  The VA examination in July 2003 also showed 
that the veteran met the criteria for an award of service 
connection for right ear hearing loss because speech 
discrimination was 92 percent at that time.  Service 
connection for tinnitus and left ear hearing loss having 
already been awarded, the Board finds that a preponderance of 
the evidence shows that the veteran meets the regulatory 
criteria for an award of service connection for right ear 
hearing loss.  


ORDER

Entitlement to service connection for right ear hearing loss 
is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


